Motion to punish for contempt and for counsel fees denied, without costs. The direction in the order of this court, entered on April 19,1984 (100 AD2d 807), to plaintiffs to pay two thirds of the maintenance and carrying charges was merely a condition of their remaining in the apartment. Failure to pay is not contempt, but a violation of the condition, permitting defendant Serrecchia to apply for appropriate relief, e.g., a money judgment, or eviction, or both, as said defendant may be advised. Concur — Kupferman, J. P., Ross, Asch, Silverman and Lynch, JJ.